Citation Nr: 1645342	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as pain.

2.  Whether a reduction from a 50 percent disability rating to a 40 percent disability rating for right hand injury with right radial nerve neuropathy (major), which was effective May 1, 2014, was proper.

3.  Entitlement to an evaluation in excess of 50 percent for right hand injury prior to May 1, 2014, and 40 percent as of that date. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from July 1977 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, September 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran's claim for service connection for a bilateral foot disorder was previously before the Board in June 2014, when the Board remanded the claim for further development.

The issues of whether the reduction of the rating for the Veteran's right hand injury was proper, entitlement to increased ratings for the right hand injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's asymptomatic bilateral heel calluses are related to his military service.

2.  The evidence of record does not relate the Veteran's foot pain or any other bilateral foot disorder to service, including plantar fasciitis, heel spurs, and joint space narrowing of the first metatarsal phalangeal joint.


CONCLUSIONS OF LAW

1.  Asymptomatic bilateral heel calluses were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.120, 3.303 (2015).

2.  Plantar fasciitis, heel spurs, and joint space narrowing of the first metatarsal phalangeal joint were not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.120, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a June 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination report, private treatment records, letters from a private podiatrist, Social Security Administration (SSA) records, and the statements of the Veteran and his wife.

The Board finds compliance with its June 2014 remand instructions in that an adequate examination was provided in September 2014 in connection with the Veteran's claim for a bilateral foot disorder.  The examiner considered all relevant evidence of record, including the Veteran's statements, and provided a reasoned rationale for the opinions rendered.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that the case is ready for adjudication.  

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Background

Service treatment records show that in August 1977 the Veteran had calluses at the heel and ball of his feet.  He was seen in the podiatry clinic where it also was noted that the Veteran had a blister on the left heel.  The diagnoses were blister/hyperkeratosis.  About three weeks later in August 1977, the Veteran reported foot pain.  On physical examination, a blister was observed on the bottom of his feet.  In May 1981, the Veteran reported calf pain and pain on the dorsum of his left foot for one day.  The diagnosis was acute tendonitis.  A July 1981 examination shows a normal examination of the feet without any reports of foot pain.  On his medical history, the Veteran denied swollen or painful joints, lameness, and foot trouble.  

Private treatment records from September 1985 to February 2005 show the Veteran was diagnosed with scabies on both feet in September 1985.  Scabies is a contagious form of dermatitis caused by mites of various animals.  See Dorland's Illustrated Medical Dictionary 1671 (32nd ed. 2012).  

A September 2006 VA treatment record shows the Veteran reported right foot calluses; however, there was no note of callouses on examination.

Thereafter, VA and private treatment records show pertinent diagnoses of bilateral bone spurs of the heels, bilateral plantar fasciitis, tinea pedis of the left foot, and joint space narrowing at the first metatarsal phalangeal joint. 

An April 2008 Social Security disability examination shows the Veteran reported pain in his ankles and heels for the past couple of years, which was not associated with an injury.  On examination, he had mild tenderness over the heels bilaterally.  The examiner summarized that the Veteran had a rather painful heel spur, but that heel spurs can be treated by either injection or surgery.  The examiner noted that it was somewhat likely that the Veteran's heel spur would improve over time.  The SSA found the Veteran to be disabled due to disorders of the back and obesity.  

A May 2008 letter from a private podiatrist, Dr. Damian, provides that the Veteran reported "foot and heel pain since his military career aggravated by physical training[,] including running and lifting heavy object[s]."  

At a September 2014 VA examination, the Veteran reported that he had pain all over the sole of the foot and swelling on the top.  He could not remember the onset of the pain, but it was before he got out of the Army.  He reported his pain was evaluated, but never treated in the Army; that after service, his symptoms were ongoing, but worsened in 1985 to 1986 with swelling; and that he had calluses, but they did not limit his walking, cause pain, or cause any other dysfunction.  

The examiner diagnosed bilateral plantar fasciitis, as well as calluses over the heels of both feet that were not tender on palpation.  X-rays from September 2007 and March 2009 also revealed calcaneal spurs on both the plantar and Achilles insertion surfaces of the left foot, and posterior and plantar calcaneal spurring of the right foot.  However, there was no evidence of the bone spurs on examination.

After a very thorough review of the claims file and prior medical treatment for foot disorders, the examiner opined that the Veteran's plantar fasciitis was less likely than not incurred in or caused by his service.  The examiner's rationale was that there was no evidence of plantar fasciitis in the service treatment records.  Moreover, the initial evaluation for plantar fasciitis was not until 2008, long after the Veteran had left service.  

However, the examiner opined that it was at least as likely as not that the Veteran's calluses were incurred in service.  The examiner's rational was that, although there was a long period of time between the evaluation for calluses in 1977 during service and the next evaluation in 2006, the calluses at the time of the VA examination were in the same location as they were in service.  The examiner emphasized that the calluses were not symptomatic and any pain and dysfunction of the feet found in the examination was due to the Veteran's plantar fasciitis and not to the calluses.  The examiner opined further that there is no medical causal relationship between calluses and plantar fasciitis; therefore, it was less likely than not that the calluses caused the Veteran's plantar fasciitis.

Analysis

The Board finds that the evidence shows the Veteran's asymptomatic bilateral heel calluses are related to his military service.  The Veteran's service treatment records revealed evaluation for calluses on his heels, and the September 2014 VA examiner related the Veteran's current calluses to the in-service calluses.  As such, service connection for asymptomatic bilateral heel calluses is warranted.  However, the Board finds that the evidence does not relate any other bilateral foot disorder to his military service.

With respect to foot pain and foot disorders other than calluses, service treatment records show only treatment twice for blisters and once for acute tendonitis, both of which were acute in nature and resolved prior to separation from service.  The July1981 examination shows a normal examination of the feet and the Veteran denied foot problems.  There were no further reports of foot disorders prior to the Veteran's separation from service in February 1984.

Although the Veteran now contends that he had ongoing foot pain after service, contemporaneous records from September 1985 to February 2005 show only one report of a foot disorder.  In September 1985, the Veteran was diagnosed with an isolated episode of scabies.  The next post-service evidence of a foot disorder is in September 2006, which is more than 20 years later.  This gap of more than 20 years without any reports of or treatment for foot pain weighs against a finding that foot pain and foot disorders other than calluses were related to service.  Moreover, at no time did any treating provider or the VA examiner relate the Veteran's foot pain or a foot disorder other than calluses to his period of service.  

The Board notes that a July 2016 rating decision granted the Veteran service connection of degenerative arthritis of the spine and sciatic nerve radiculopathy of the lower extremities.  That grant adequately addresses any pain, paresthesias and/or dysesthesias, and numbness of the lower extremities related to sciatic nerve impairment.  The Board finds that, while the Veteran had VA examinations in November 2015, March 2016, and May 2016 related to his back claim, those examinations are not relevant to the Veteran's diagnosed foot disorders addressed in this decision. 

The Board acknowledges that the Veteran is competent to report his foot pain.  However, it is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, foot pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  The specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his foot pain or any foot disorder.

Without some competent evidence of a link between the Veteran's foot pain and some incident in service, entitlement to service connection must be denied.  In the present case, there is no evidence of chronic foot pain or diagnosis of bone spurs, plantar fasciitis, tinea pedis, or joint space narrowing at the first metatarsal phalangeal joint during service or for more than 20 years thereafter.  Accordingly, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for asymptomatic bilateral heel calluses is granted.

Entitlement to service connection for bilateral plantar fasciitis, heel spurs, and joint space narrowing of the first metatarsal phalangeal joint, is denied.


REMAND

Rating of the Right Hand

The Veteran is service connected for right hand injury with right radial nerve neuropathy related to a fractured fifth metacarpal distally.  The disability is rated under Diagnostic Code 8599-8512.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates unlisted disorders of the peripheral nerves (Diagnostic Code 8599) rated, by analogy, under the criteria for paralysis of the lower radicular group (Diagnostic Code 8512).  See 38 C.F.R. § 4.124a (2015).

A February 2014 rating decision reduced the evaluation of the right hand injury from 50 to 40 percent effective May 1, 2014, which was appealed by the Veteran.  The Veteran also has an appeal pending for entitlement to a rating in excess of 50 percent for right hand injury prior to May 1, 2014, and 40 percent as of that date.

By way of background, the report from an October 2004 VA electromyogram (EMG) shows prolonged radial sensory distal latency on the right radial sensory nerve, but normal on the left side.  There also was prolonged motor and sensory distal latencies on both median nerves.  As a result of the EMG and the Veteran's history, it was opined in an October 2004 addendum to a September 2004 VA examination report that the Veteran had a "causalgia-like syndrome" on the right hand as a result of his crush injury.  It also was opined that he did not have carpal tunnel syndrome because he did not have a history or physical examination to support the diagnosis, even though he had an abnormal EMG relating to his median nerve.  A July 2005 addendum to an April 2005 VA examination report, after the Veteran was seen by a hand surgeon, provides that the Veteran's final diagnosis was localized causalgia with or without neuroma formation of the superficial terminal branch of the radial nerve of the right hand.  It was noted that the Veteran did not have carpal tunnel syndrome or paralysis of the median nerve.  

After the Veteran's appeals were certified to the Board, the Veteran underwent VA examinations of the right hand and peripheral nerves in March 2016 and May 2016.  The May 2016 examiner noted that the Veteran's radial nerve was normal, but that his median nerve revealed mild incomplete paralysis.  The examiner noted a September 2009 EMG that showed right median nerve conduction was delayed.  

Of record is a private October 2015 EMG/nerve conduction studies (NCS) report that shows there was evidence of moderate to severe median neuropathy at the right wrist/carpal tunnel involving sensory and motor fibers, and no evidence of right ulnar neuropathy or large fiber sensory polyneuropathy in the right upper extremity.  An October 2015 letter from the Veteran's private physician, Dr. Nozaki, provides that the Veteran should be placed on full disability due to service-related injury to his back and right hand/wrist.  A November 2015 letter from Dr. Nozaki provides that the Veteran's claim for an increased rating should be approved due to moderate to severe carpal tunnel syndrome in the right wrist.

VA treatment records show the Veteran reports constant pain and numbness of the right hand and atrophy of the right hand on examination.  

Given the complexity of interpreting peripheral nerve studies, the Board finds that a medical opinion would be helpful to reconcile the findings of the October 2015 private EMG/NCS report and those of the March 2016 and May 2016 VA examinations.  Opinions also would be helpful regarding whether the Veteran's carpal tunnel syndrome diagnosed by the October 2015 EMG/NCS is related to the Veteran's service-connected right hand disability, given the finding of a "causalgia-like syndrome" on the right hand in connection with the October 2004 EMG and the earlier findings that the Veteran did not have carpal tunnel syndrome, and, if not, whether it is possible to allocate the Veteran's symptoms of constant pain and numbness in his hand between his service-connected hand disability and the nonservice-connected carpal tunnel syndrome.  Accordingly, the Veteran's claims relating to the right hand ratings are remanded.  Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).

TDIU

With respect to the Veteran's claim for a TDIU, the Veteran's combined evaluation for VA compensation purposes does not presently meet the schedular requirements for a TDIU.  The Board finds that any decision with respect to the rating claims being remanded may affect the claim for a TDIU because a higher disability rating could increase the Veteran's overall combined disability percentage.  Accordingly, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other remaining claims currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

All relevant ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for his right hand.  If signed authorizations are received from the Veteran, obtain all outstanding treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Obtain copies of all relevant VA treatment records not currently of record.  

3.  After the above development has been completed, obtain an opinion from a person with sufficient expertise to provide an opinion regarding the current nature and severity of the Veteran's service-connected right hand injury with right radial nerve neuropathy, and the etiology of his hand pain and numbness.  If it is determined to be necessary, schedule the Veteran for a VA examination.  Any and all studies, tests, and evaluations deemed necessary should be performed, and all related findings should be reported in detail.  The electronic claims file should be made available and reviewed.  This record review should be noted in the report provided.  

It is noted that the Veteran's right hand injury with right radial nerve neuropathy stems from a fractured fifth metacarpal.  Service treatment records show the Veteran fractured the right fifth metacarpal distally on March 27, 1980.  A May 1, 1980 x-ray revealed the bone was fully healed.  There is no objective evidence that the Veteran fractured both the fourth and fifth mid-metacarpals or that he had to have one of his metacarpals fractured and recasted.

After the record review, including reviewing and reconciling the findings of the October 2015 private EMG/NCS and the March 2016 and May 2016 VA examinations, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome diagnosed by the October 2015 EMG/NCS is related to the Veteran's service-connected right hand injury with right radial nerve neuropathy?  If so, do the symptoms of the Veteran's hand injury and carpal tunnel syndrome manifest in mild, moderate, or severe incomplete paralysis?

In providing the requested opinion, the examiner should consider an October 2004 EMG showed prolonged radial sensory distal latency on the right radial sensory nerve.  There also was prolonged motor and sensory distal latencies on both median nerves.  It was opined in an October 2004 addendum to a September 2004 VA examination report that the Veteran had a "causalgia-like syndrome" on the right hand as a result of his crush injury.  A July 2005 addendum to an April 2005 VA examination report, after the Veteran was seen by a hand surgeon, provided that the Veteran's final diagnosis was localized causalgia with or without neuroma formation of the superficial terminal branch of the radial nerve of the right hand.  The reports stated that the Veteran did not have carpal tunnel syndrome or paralysis of the median nerve, even though he had an abnormal EMG relating to his median nerve.  

(b) If the Veteran's carpal tunnel syndrome is unrelated to the service-connected right hand injury, is it possible to allocate the Veteran's symptoms between his service-connected hand injury and the nonservice-connected carpal tunnel syndrome?  If so, which symptoms, including their location, are attributable to the Veteran's service-connected hand injury versus the nonservice-connected carpal tunnel syndrome?  The examiner should address pain, numbness, range of motion, hand strength, hand fatigue, and the ability to lift, grip, grasp, and hold objects.

(i) If it is possible to allocate the Veteran's symptoms between his service-connected hand injury and the nonservice-connected carpal tunnel syndrome, do the symptoms, if any, that are attributable solely to the Veteran's service-connected hand injury manifest in mild, moderate, or severe incomplete paralysis?

(ii) If it is NOT possible to allocate the Veteran's symptoms between his service-connected hand injury and the nonservice-connected carpal tunnel syndrome, do the symptoms manifest in mild, moderate, or severe incomplete paralysis?

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for that  medical conclusion.  

4.  Thereafter, readjudicate the issues on appeal.  If the issues remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


